DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant's amendments/arguments filed on March 25, 2022 with respect to amended independent claim 1 have been fully considered. Based on Applicant's amendments, the 35 U.S.C. 102(a)(2) and 103 Claim Rejections previously set in the Non-Final Office Action mailed on 12/29/2021 have been withdrawn. Additionally, Applicant’s amendment to the title overcomes the specification objection previously set.

REASONS FOR ALLOWANCE
Claims 1-6, 8-18, 20-23 and 25-29 are allowed. 
Claims 7, 19, 24 and 30 were cancelled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for wireless communication, comprising: determining, by a first terminal, a target transmission power for a first physical sidelink channel according to a first criterion, wherein the first criterion is used for indicating to the first terminal to determine the target transmission power for the first physical sidelink channel according to a minimum of the following: a maximum transmission power; and a minimum of a first transmission power and a second transmission power, and wherein the maximum transmission power comprises at least one of a maximum transmission power determined according to first configuration information, or the maximum transmission power of the first terminal; and transmitting, by the first terminal, the first physical sidelink channel to a second terminal with the target transmission power, wherein the target transmission power satisfies the following formula:             
                P
                =
                m
                i
                n
                
                    
                        
                            
                                P
                            
                            
                                c
                                m
                                a
                                x
                            
                        
                        ,
                         
                        
                            
                                P
                            
                            
                                m
                                a
                                x
                                -
                                C
                                B
                                R
                            
                        
                        ,
                        
                            
                                min
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                1
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                P
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                ,
            
         and wherein P is the target transmission power, Pcmax is the maximum transmission power of the first terminal, Pmax-CBR is the maximum transmission power determined according to the first configuration information, P1 is the first transmission power, and P2 is the second transmission power.

Regarding amended independent claim 1, the closest prior art of Guo discloses an UE performing a wireless communication (Guo, Figs. 20-21). The UE-A determines the transmit power for a sidelink transmission via a physical sidelink (PSSCH) according to a request to include one or more items when determining the transmit power (Guo, [0268]). Additionally, the UE-A is requested to measure and report the RSRP which is useful for the UE-A to do proper power control for transmission on sidelink (Guo, [0265]). The request is performed from a serving gNB (Guo [0203], [0207]-[0208]). The request is used to include one or more items when the UE-A determines the transmit power for the sidelink transmission (Guo, [0268]-[0271], [0273], Fig. 21, [0277], [0285]-[0286]). The transmit power for PSSCH is determined according to a minimum between PCMAX, and a minimum of αPSSCH,SL×PLSL and αPSSCH,NR×PLNR. The PCMAX is the configured maximal TX power the UE-A can transmit. The UE-A transmits PSSCH to a UE-B based on the determined transmit power. More specifically, the TX power of the PSSCH is calculated as PPSSCH = min{PCMAX, 10 log10(2μxMPSSCH)+PO,PSSCH +Δ+min{αPSSCH,SLxPLSL, αPSSCH,NRxPLNR}}, where PPSSCH is the calculated TX power of the PSSCH, αPSSCH,NR×PLNR is determined according to PLNR, which is a path loss between UE-A and the serving gNB, and the αPSSCH,NR is the power control adjustment parameter considering the impact on uplink transmission, αPSSCH,SL×PLSL is determined according to PLSL, which is a path loss of sidelink between UE-A and the UE-B and the αPSSCH,SL is the sidelink power control parameter for PSSCH transmission.

Regarding amended independent claim 1, the closest prior art of Cheng discloses that the PPSSCH is determined according to Equation 2-2: PPSSCH =…min{PCMAX, PMAX_CBR,… Cheng shows that the parameter PMAX_CBR is included in the calculation of the transmission power of the PSSCH along with other parameters, where PMAX_CBR is a transmission power determined based on the priority level of the PSSCH and the Channel Busy Ration (CBR) range (Cheng, Equation 2-2, [0034]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for wireless communication, comprising: 
determining, by a first terminal, a target transmission power for a first physical sidelink channel according to a first criterion, wherein the first criterion is used for indicating to the first terminal to determine the target transmission power for the first physical sidelink channel according to a minimum of the following: a maximum transmission power; and a minimum of a first transmission power and a second transmission power, and wherein the maximum transmission power comprises at least one of a maximum transmission power determined according to first configuration information, or the maximum transmission power of the first terminal; and 
transmitting, by the first terminal, the first physical sidelink channel to a second terminal with the target transmission power, 
wherein the target transmission power satisfies the following formula:             
                P
                =
                m
                i
                n
                
                    
                        
                            
                                P
                            
                            
                                c
                                m
                                a
                                x
                            
                        
                        ,
                         
                        
                            
                                P
                            
                            
                                m
                                a
                                x
                                -
                                C
                                B
                                R
                            
                        
                        ,
                        
                            
                                min
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                1
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                P
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                ,
            
         and 
wherein P is the target transmission power, Pcmax is the maximum transmission power of the first terminal, Pmax-CBR is the maximum transmission power determined according to the first configuration information, P1 is the first transmission power, and P2 is the second transmission power” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claims 17, 22 and 29 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473